Citation Nr: 1106880	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  08-04 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for bursitis of the right 
elbow (major), rated as 0 percent disabling prior to January 29, 
2009.

4.  Entitlement to an increased rating for bursitis of the right 
elbow (major), rated as 10 percent disabling as of January 29, 
2009.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION


The appellant had active service from February 1953 to January 
1955 and from April 1960 to August 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2007 and February 2009 decisions of the 
Waco, Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  

This case was remanded by the Board in July 2010 for further 
development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A bilateral knee disability was not manifest in service, 
arthritis was not manifest within a year of separation from 
service, and is not otherwise attributable to service.

2.  Hypertension is manifested by diastolic pressure readings 
predominantly less than 110 and systolic pressures predominately 
below 200.   

3.  Prior to January 29, 2009, bursitis of the right elbow was 
manifested by flexion limited to 145 degrees without pain.

4.  Effective January 29, 2009, bursitis of the right elbow is 
manifested by flexion limited to 135 degrees with pain.  


CONCLUSIONS OF LAW

1.  A bilateral knee disability was not incurred in or aggravated 
during service, and arthritis may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1101, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

2.  Hypertension is no more than 10 percent disabling.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.7, 4.104, Diagnostic Code 7101 (2010).

3.  Prior to January 29, 2009, bursitis of the right elbow was no 
than 0 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5019, 5206.  

4.  Bursitis of the right elbow is no more than 10 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5019, 5206.  

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002) requires that notice to a claimant pursuant 
to the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Prinicpi, 
18 Vet. App. 112, 119 (2004). The timing requirement enunciated 
in Pelegrini applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
dated in April 2007, June 2007 and November 2008.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has 
also satisfied its duty to assist the appellant under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  We note that appropriate 
examinations have been conducted, and available service records 
and pertinent post service medical records have been obtained.  

The Board notes that some of the appellant's service treatment 
records have been deemed missing.  The United States Court of 
Appeals for Veterans Claims (Court) has held that in cases where 
records once in the hands of the government are lost, the Board 
has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the- doubt 
rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  Because of missing records, the analysis below has 
been undertaken with this heightened duty in mind.  The case law 
does not, however, lower the legal standard for proving a claim 
for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the 
Board will address the merits of the claim.

SERVICE CONNECTION 

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 U.S.C. 
§§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Certain chronic diseases, such arthritis, may be service 
connected if incurred or aggravated by service or manifested to a 
degree of 10 percent disabling or more within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2010).  For a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2010).

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do 
not apply, as it has not been claimed that the disabilities were 
incurred while engaging in combat.  

The appellant has appealed the denial of service connection for a 
bilateral knee disability.  After review of the evidence, the 
Board finds against the claim.  

Service treatment records reveal normal clinical findings for the 
lower extremities in January 1955, November 1973, November 1974, 
November 1975, and November 1977.  The appellant denied trick or 
locked knee in November 1974 and November 1975.  At the June 1978 
separation examination, the knee was reported normal and he 
denied trick or locked knee.  

In a September 1978 claim for compensation, the appellant 
reported knee disease or injury with an onset of 1972.  He had 
knee complaints during the November 1978 VA compensation and 
pension examination.  At that time, he reported that for the last 
three to four years a popping sensation in the right knee when he 
sits with the knee flexed and brings it to an extended position.  
Examination revealed knee motions were free and within normal 
limits.  Knee jerks were present and equal bilaterally.  

The knees were reported normal bilaterally in October 1996.  
Examination revealed no evidence of recent or ancient fracture.  
Bone density and trabecular pattern were normal.  

In September 2004, the appellant reported that he fell on his 
right knee in February 2004 while bowling.  He landed anteriorly 
square on the right knee and fell again in June.  Right knee pain 
and stiffness was noted.  MRI of the right knee revealed high 
grade chondromalacia, with prominent osteochondral defect noted, 
lateral trochlear distribution, and moderate patellar 
chondromalacia.  

In September 2004, the appellant complained about a fall on the 
right knee six months ago.  He reported right knee pain for 7 to 
10 days and that he fell again two months ago and had right knee 
pain.  Right knee injury and questionable meniscal tear were 
assessed.  

In November 2004, the appellant reported that he slipped and fell 
onto his right knee approximately two weeks ago while bowling.  
He had a second injury when he stepped out of his porch in his 
backyard, slipped and landed on his right knee again.  He 
complained of intermittent dull aching pain, swelling, popping, 
and stiffness.  He denied any past history of trauma.  Positive 
for left knee surgery in 1996 was noted.  

He had a right knee arthroscopy with complete lateral 
meniscectomy, partial medial meniscectomy, chondroplasty of 
medial femoral condyle and patellofemoral joint and complete 
synovectomy in December 2004.  

In February 2006, the appellant reported that his right knee got 
stuck while bowling.  Knee pain was assessed.  X-rays in February 
2006 revealed mild degenerative osteoarthritis of the right knee 
primarily involving the medial compartment.

The appellant was seen for low back pain in March 2006.  At that 
time, he also reported problems with the knees associated with 
this.  

In March 2006 evaluation, the appellant reported persistent pain 
in his right knee that has limited his ability to move about and 
get up and down.  An assessment was given of degenerative joint 
disease, bilateral knees, with the right greater than left.  

Left knee pain for two weeks and fell on right arm/knee was 
reported in April 2007.  X-rays revealed minimal degenerative 
osteoarthritis of the left knee.  

In February 2008, the appellant reported that his knees had 
worsened to where he cannot walk over two blocks without taking a 
break.  

The appellant was afforded a VA compensation and pension 
examination in August 2010.  During this examination, the 
appellant reported that in 1961 or 1962 he jumped off a 50 foot 
mountain in Korea and that he developed pain in the knees at that 
time.  He reported that he continued to have intermittent pain in 
the knees while in service but he did not really receive any 
treatment.  The VA examiner related that, on reviewing his 
service records, he found no treatment for his knees while in 
service.  He stated that the appellant went into police work 
after discharge and was on his feet a considerable amount.  He 
developed pain in the knees with the left first to become painful 
around the mid 1980's.  It was noted that the appellant fell on 
his right knee and developed pain and swelling in 2004.  He had 
an arthroscopic medial meniscectomy in 2004 and since that time 
has had periodic pain and swelling in his knee.  The VA examiner 
stated that there are no records of treatment for the appellant's 
knees while in service and that this was so even though the 
appellant gave a history of an injury and some treatment.  He 
opined that without treatment evidence, it would be speculation 
on his part to attribute his current knee problems to service.   

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  Competency is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

A veteran is competent to report symptoms that he/she experiences 
at any time because this requires only personal knowledge as it 
comes to him/her through his/her senses.  Layno, 6 Vet. App. at 
470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation).  Here, we 
find that the appellant is competent to report knee pain but this 
testimony must be weighed against the other evidence of record.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 
2006).  As explained below, we find the appellant's assertions 
that his bilateral knee disability is related to service are not 
credible and that the more probative evidence is against the 
claim.  

To the extent that the appellant attributes his bilateral knee 
disability to service, the Board finds that his assertions are 
not credible.  In this regard, we note that although the 
appellant has recently reported knee pain and problems dating 
back to 1961 or 1962, clinical evaluations in November 1973, 
November 1974, November 1975, November 1977 and June 1978 
revealed normal findings of the lower extremities.  He also 
denied knee symptomatology during these examinations.  We 
acknowledge that he reported knee disease or injury with an onset 
of 1972 in September 1978 and that he had knee complaints during 
his November 1978 VA compensation and pension examination in 
which he reported three to four years of popping sensation in the 
right knee.  However, he denied having or ever had trick or 
locked knees in November 1974, November 1975 and June 1978 to 
include his separation examination.  Clearly, his in service 
denials of ongoing problems are inconsistent with his post 
service and current statements.  Furthermore, although he had 
knee complaints and reported knee popping shortly after service 
in November 1978, examination of the knees were again normal.  

Post-service evidence is devoid of a showing of complaints or 
treatment related to the knees from 1978 until years thereafter.  
In fact, it is shown that knee trouble is not shown again in the 
record until 1996.  The Board emphasizes the multi-year gap 
between 1978 and the reported symptoms related to the knees in 
approximately 1996 (a 18 year gap).  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board's denial of service connection where 
veteran failed to account for lengthy time period between service 
and initial symptoms of disability).  We also note that the gap 
in time is consistent with the normal findings at separation and 
in November 1978.  The Board is not presented with silence alone.  
The silence of the records in proximity to service is also 
consistent with the initial reports for treatment wherein he 
attributed the need for medical care to remote post service 
onsets.  

To the extent that there is an assertion of in service onset and 
continuity, such remote lay evidence is contradicted by the more 
probative evidence and is not credible.  We note that the 
appellant reported in August 2010 that in 1961 or 1962 he jumped 
off a 50 foot mountain in Korea and that he developed pain in the 
knees at that time.  He reported problems since then.  However, 
in a November 2004 examination he denied any past history of 
trauma regarding the knees.  But, rather, at that time he 
reported a slip and fall while bowling and a second injury to the 
knee when he slipped and fell in his backyard.  There was no 
mention of any in service knee problems at that time but a denial 
of past history of trauma.  Such histories reported by the 
appellant for treatment purposes are of more probative value than 
the more recent assertions and histories given for VA disability 
compensation purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997) (lay statements found in medical records when medical 
treatment was being rendered may be afforded greater probative 
value; statements made to physicians for purposes of diagnosis 
and treatment are exceptionally trustworthy because the declarant 
has a strong motive to tell the truth in order to receive proper 
care).  We also note that the more recent statements are in 
conflict with his in service reports, thus establishing that he 
is an inconsistent historian.  

The Board finds that the appellant's assertions that his 
bilateral knee disability is related to service are not credible 
when weighed against the other evidence of record, including his 
own statements.  See Barr v. Nicholson, 21 Vet. App. at 310 (the 
Board is within its province to weigh that testimony and to make 
a credibility determination as to whether competent evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection).  We 
acknowledge that the appellant has reported sustaining a knee 
injury in service.  However, we note that he denied knee problems 
thereafter in several service examinations to include his 
separation examination and the examinations were normal.  The 
knees were also shown to be normal in examination in October 1996 
with no evidence of recent of ancient fracture.  
We also note that the August 2010 VA examiner opined that, 
without treatment evidence, it would be speculation on his part 
to attribute the appellant's current knee problems to service.  

In sum, the evidence deemed most probative by the Board 
establishes that, although the appellant has a bilateral knee 
disability, such is not attributable to service.  In reaching 
this conclusion, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

RATINGS

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service- connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1.  Here, the AOJ has 
assigned a staged rating for the appellant's right elbow 
bursitis.  We agree.  We find that the appellant's hypertension 
has not significantly changed and that a uniform rating is 
warranted.  

Hypertension

The appellant has appealed the denial of a rating higher than 10 
percent disabling for hypertension.  Hypertension is evaluated 
pursuant to 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101.  Under 
DC 7101, a 10 percent rating is warranted for diastolic pressure 
predominantly 100 or more, or systolic pressure predominantly 160 
or more, or as a minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  To warrant a higher 
rating the evidence must show diastolic pressure that is 
predominantly 110 or more, or; systolic pressure that is 
predominantly 200 or more.  

Based on the evidence presented, the Board finds against the 
claim.  In this regard, in the June 2007 VA compensation and 
pension examination, the appellant reported that he sometimes 
feels dizzy when his blood pressure is elevated.  It was noted 
that he had to go to the emergency room in November 2006 where he 
was found to have hypertensive urgency.  His blood pressure at 
that time was 201/106.  He was given some medication and his 
blood pressure came down.  During this examination, his blood 
pressure readings were 162/82, 160/80 and 160/80.  

In February 2008, the appellant reported that his hypertension 
had worsened.  

In the January 2009 VA compensation and pension examination, 
examination revealed blood pressure readings of 140/78, 138/78 
and 142/80.   Essential hypertension with treatment dating to 
2001, controlled was diagnosed.  It was noted that the appellant 
did not have any symptoms relating to his hypertension.  

The appellant's diastolic pressure during this appeal has never 
been at 110 or more.  Although he had a systolic pressure of 201 
during his November 2006 hospital visit, during the pendency of 
this appeal his systolic pressure has been consistently recorded 
between 138 and 162.  As such, the evidence clearly demonstrates 
that his systolic pressures were not predominately 200 or more 
during the pendency of this appeal.  In sum, the appellant's 
blood pressure readings are contemplated by the criteria for a 10 
percent evaluation and no more.

The Board finds that the criteria for a higher rating have not 
been met.  At no time throughout this appeal has the appellant's 
diastolic pressure readings been predominantly 110 or more with 
definite symptoms, nor have his systolic pressure readings been 
predominantly 200 or more.  At most, the evidence shows diastolic 
pressure at 82 and a single occurrence of systolic pressure of 
201.  Thus, a rating in excess of 10 percent is not warranted.

In light of the above discussion, the Board finds that the 
preponderance of the evidence is against a rating higher than 10 
percent disabling for hypertension, and there is no doubt to be 
resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Elbow

The basis of disability evaluation is the ability of the body as 
a whole, or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment. 38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes. Inquiry will be directed to more or less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C .F.R. § 4.59.  

The appellant's right elbow disability is rated under Diagnostic 
Code 5019.  38 C.F.R. § 4.71a, Diagnostic Code 5019 (2010) 
directs that bursitis is to be rated on limitation of motion of 
the affected part.  Under Diagnostic Code 5206 for limitation of 
flexion of the forearm, flexion of a major or minor elbow limited 
to 110 degrees is noncompensable and flexion limited to 100 
degrees warrants a 10 percent rating.  A 20 percent rating 
requires that flexion of a major or minor elbow be limited to 90 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5206.

Under DC 5207, a 10 percent rating is assigned when extension of 
the major or minor elbow is limited to 45 or 60 degrees; a 20 
percent rating is warranted for extension of the major forearm 
limited to 75 degrees or of the minor forearm limited to 75 
degrees or 90 degrees; a 30 percent rating is warranted for 
extension of the major forearm limited to 90 degrees or minor 
forearm limited to 100 degrees; and a 40 percent rating is 
warranted for extension of the major forearm limited to 100 
degrees or minor forearm limited to 110 degrees.  A 50 percent 
rating is warranted for extension of the major forearm limited to 
110 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5207.

Diagnostic code 5208 provides for a 20 percent evaluation where 
flexion of the forearm is limited to 100 degrees and extension to 
45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5208.

Flexion of the elbow to 145 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, 
Plate I (2010).

Prior to January 29, 2009

The appellant has appealed the denial of a rating higher than 0 
percent disabling for bursitis of the right elbow prior to 
January 29, 2009.  This rating contemplates limitation of flexion 
of the forearm to 110 degrees.  In order to warrant a higher 
rating, the disability must approximate the functional equivalent 
of limitation of flexion to 100 degrees.  38 C.F.R. §§ 4.59, 
4.71a, DC 5206.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In the June 2007 VA compensation and pension examination, it was 
noted that the appellant was right hand dominant.  The appellant 
reported occasional swelling of the right elbow bursa.  There 
were no reported flare ups and/or effects on his occupation or 
activities of daily living.  Examination revealed nonpainful 
range of motion to be 0 to 145 degrees of flexion.  There was 
tenderness over the olecranon bursa but no erythema, swelling, 
instability, or locally increased temperature.  There was no 
additional limitation following repetitive use, and/or no effect 
of incoordination, fatigue, weakness or lack of endurance on his 
elbow function.  Intermittent olecranon bursitis of the right 
elbow not present today was diagnosed.  

In February 2008, the appellant reported that his right elbow 
bursitis has worsened and almost unusable.  

Based on the evidence presented, the Board finds that the 
criteria for a rating in excess of 0 percent disabling for right 
elbow bursitis is not warranted for this time period.  In this 
regard, the Board notes that at most the evidence shows 
limitation of flexion to 145 degrees without pain.  There was 
some tenderness noted upon examination but no additional 
limitation with repetitive use as it relates to pain, weakness, 
fatigability, endurance or incoordination.  Although the 
appellant has complained of pain and swelling, neither the 
medical nor lay evidence suggests that functional flexion 
approximates limitation to 100 degrees for this time period.  38 
C.F.R. § 4.7.  In order to warrant a higher rating, there must be 
the functional equivalent of flexion limited to 100 degrees or 
less.  This is not the case here. 

In reaching this determination, the Board has considered the 
pleadings to include the Notice of Disagreement and VA Form 9.  
The NOD is generalized and does not establish any degree of 
impairment.  In regard to the VA Form 9, the assertion that the 
arm is almost unusable is inconsistent with the more probative 
evidence and is not credible.  Here, we find that the lay 
evidence, to include the pleadings, do not support a higher 
evaluation.  

As such, the more probative evidence establishes that flexion is 
to 145 degrees without pain.  Such functional impairment is fully 
consistent with the 0 percent rating.  DeLuca.  To the extent 
that the appellant reports that there was an increase in severity 
during this period of time, neither his statements nor the 
medical evidence establish functional limitation of flexion to 
100 degrees.  Accordingly, the claim is denied.  

From January 29, 2009 

The appellant has appealed the denial of a rating higher than 10 
percent disabling for bursitis of the right elbow effective 
January 29, 2009.  The current rating contemplates periarticular 
pathology productive of painful motion.  It is also consistent 
with flexion of a major or minor elbow limited to 100 degrees.  
In order to warrant a higher rating, the disability must 
approximate the functional equivalent of flexion of a major or 
minor elbow limited to 90 degrees.  38 C.F.R. §§ 4.59, 4.71a, DC 
5206. DeLuca, supra.

In the January 2009 VA compensation and pension examination, the 
appellant reported intermittent pain with the elbow and recurrent 
symptoms over the last months.  Examination revealed right elbow 
range of motion 5 to 135 degrees with pain.  There was medial 
tenderness of the elbow.  Pronation was 0 to 80 degrees and 
supination 0 to 75 degrees which produces mild discomfort.  
Muscle strength of the upper and lower arm and grip were all 
normal.  Bursitis of the right elbow, chronic dating to 1969, 
minimal symptoms was assessed.  Elbow joint normal on current 
examination was also assessed.  It was noted that the appellant 
had elbow pain with range of motion of the elbow.  There was no 
additional limitation with repetitive use times three as it 
relates to pain, weakness, fatigability or incoordination.  There 
was also no decrease in range of motion with flare ups.  

Based on the evidence presented, the Board finds that the 
criteria for a rating in excess of 10 percent disabling for right 
elbow bursitis is not warranted.  In this regard, the Board notes 
that at most the evidence shows limitation of flexion to 135 
degrees.  Futhermore, there was no additional limitation with 
repetitive use times three as it relates to pain, weakness, 
fatigability or incoordination.  There was also no decrease in 
range of motion with flare ups.  Although the appellant has 
complained of pain and pain on use, neither the medical nor lay 
evidence suggests that functional flexion approximates limitation 
to 90 degrees. 38 C.F.R. § 4.7. In order to warrant a higher 
rating, there must be the functional equivalent of flexion 
limited to 90 degrees or less.  This is not the case here. 

The more probative evidence establishes that flexion is to 135 
degrees.  Such functional impairment is fully consistent with the 
10 percent rating.  DeLuca.  To the extent that the appellant 
reports that there has been an increase in severity, neither his 
statements nor the medical evidence establish functional 
limitation of flexion to 90 degrees.  The Board accepts that the 
appellant has functional impairment, pain, and pain on motion.  
See DeLuca.  However, neither the lay nor medical evidence 
reflects the functional equivalent of the criteria required for a 
higher evaluation.

We also note that a separate evaluation is not warranted for 
limitation of extension for any period throughout this appeal.  A 
separate evaluation may be assignable if there is a compensable 
degree of limitation of extension.  Here, the appellant has 
complained of pain, but he has not reported, and it has not been 
shown, that his functional use is limited to 45 degrees of 
extension or that there is a combined limitation of flexion 
limited to 100 degrees and extension to 45 degrees.  Because he 
does not have a compensable degree of limitation of extension, a 
separate evaluation is not warranted.  38 C.F.R. §§ 4.59, 4.71a, 
DC 5207.  DeLuca, supra.  Furthermore, we note that at most 
pronation was 0 to 80 degrees and supination 0 to 75 degrees 
which produced mild discomfort.  These findings do not warrant 
further consideration of 38 C.F.R. §§ 4.59, 4.71a, DC 5213.  

The Board has considered all potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised by 
the appellant or his representative, as required by Schafrath, 
supra.  In this case, the Board finds no other provision upon 
which to assign a higher rating.

The Board notes that the appellant is competent to report that 
his disability is worse. However, the more probative evidence 
consists of that prepared by neutral skilled professionals, and 
such evidence demonstrates that a rating a higher rating is not 
warranted for any period throughout this appeal.  We also note 
that the appellant's own statements do not establish a basis for 
a higher evaluation and his own words do not establish the extent 
of functional impairment, to include during flare-ups, beyond 
that demonstrated on examination.  The preponderance of evidence 
is against the claims for a higher rating.  Accordingly, the 
claims for a higher rating must be denied.  38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

Extraschedular consideration

Regarding referral for extraschedular consideration, 
consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. 
Cir. 2009).  The first question is whether the schedular rating 
adequately contemplates the veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Here, the Board finds that the appellant has not required 
frequent periods of hospitalization for his disabilities and that 
the manifestations of the disabilities are contemplated by the 
schedular criteria.  Therefore, there is no reason to believe 
that the average industrial impairment from the disabilities 
would be in excess of that contemplated by the schedular 
criteria.  Therefore, referral of the case for extra-schedular 
consideration is not in order.  


ORDER

Service connection for a bilateral knee disability is denied.  

A rating higher than 10 percent disabling for hypertension is 
denied.

A rating higher than 0 percent disabling for bursitis of the 
right elbow prior to January 29, 2009 is denied.

A rating higher than 10 percent disabling for bursitis of the 
right elbow from January 29, 2009 is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


